                 Case 20-10553-CSS        Doc 518       Filed 05/20/20   Page 1 of 3


 UNITED STATES BANKRUPTCY COURT
 FOR THE DISTRICT OF DELAWARE

 In re:                                       Chapter 7

                                              Case No. 20-10553 (CSS)

 ART VAN FURNITURE, LLC, et al.,              (Jointly Administered)

                               Debtors.       Objection Deadline: May 20, 2020 at 4:00 p.m.

                                              Hearing Date: May 27, 2020 at 11:00 a.m.

                                              Ref. Docket No. 489


           LIMITED OBJECTION OF SVAP II PASADENA CROSSROADS, LLC TO
            TRUSTEE’S MOTION FOR ENTRY OF AN ORDER EXTENDING THE
              DEADLINE TO ASSUME OR REJECT UNEXPIRED LEASES OF
                        NONRESIDENTIAL REAL PROPERTY

           SVAP II PASADENA CROSSROADS, LLC (the “Landlord”), by and through its counsel,

 hereby files the following Objection to the duly appointed Chapter 7 Trustee’s motion (the

 “Motion”) pursuant to sections 365(d)(1) of title 11 of the United States Code, seeking an order

 extending the deadline to assume or reject unexpired leases of nonresidential real property and

 respectfully represents as follows:

                                           BACKGROUND

          1.      On March 8, 2020 (the “Petition Date”), the above-referenced debtors (the

“Debtors”) filed voluntary petitions under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”) with this Court.

          2.      On April 7, 2020, this court converted the chapter 11 petition to a chapter 7

proceeding, appointing Alfred T. Giuliano as the Chapter 7 trustee (the “Trustee”).

          3.      Upon information and belief, Trustee continued to operating the Debtors businesses.




{1158/000/00497826}                                 1
 4820-8070-9308, v. 2
               Case 20-10553-CSS          Doc 518      Filed 05/20/20      Page 2 of 3


                                         The Lease and Guaranty

        4.      On August 31, 2001, Landlord and Debtors entered into a nonresidential real

property lease (the “Lease”) for premises located at 8038 Ritchie Hwy, Pasadena, MD 21122 (the

“Premises”).

        5.      The Lease is unexpired and a lease “of real property in a shopping center” within

the meaning of section 365(b)(3) of the Bankruptcy Code. See In re Joshua Slocum, Ltd., 922 F.2d

1081, 1086-87 (3d Cir. 1990).

                                   Limited Objections and Joinder

        6.      Trustee filed the Motion seeking additional time (until August 31, 2020) to

assume or reject unexpired leases of non-residential real property, including the “Leases”.

        7.      Landlord appreciates the Trustee’s position of recently being appointed and

marshalling all assets, as well as his efforts to sell inventory for the Estate.

        8.      However, Landlord is currently owed delinquent base rent of at least $125,789.34.

        9.      Landlord joins in, adopts and incorporate by reference any other relevant objections

filed by other landlords in this case.

        10.     Landlord reserves the right to supplement this Objection and make such other and

further objections as may be necessary or appropriate.

        11.     Landlord requests that Court condition any extension on Trustee’s: 1) timely

payment of all amounts that come due under the Lease from appointment of the Trustee; 2)

allocation and budget for pre-Trustee, post-petition rents, including, without limitation the “Stub”

period rent due for March 2020; and 3) compliance with the covenant terms of the Lease.




{1158/000/00497826}
              Case 20-10553-CSS         Doc 518     Filed 05/20/20     Page 3 of 3


        WHEREFORE, Landlord respectfully requests that the Court enter an order: 1) for timely

 payment of all amounts that come due under the Lease from appointment of the Trustee; 2)

 allocation and budget for pre-Trustee, post-petition rents, including, without limitation the “Stub”

 period rent due for March 2020; 3) compliance with the covenant terms of the Lease; and 4)

 granting such other and further relief as the Court deems just and proper.


                                                      Respectfully submitted,
 Dated: May 20, 2020
                                                      THE POWELL FIRM

                                                       /s/ Jason C. Powell
                                                      Jason C. Powell, Esq. (No. 3768)
                                                      1201 N. Orange Street, Suite 500
                                                      P.O. Box 289
                                                      Wilmington, DE 19899
                                                      Telephone: (302) 650-1572
                                                      Email: jpowell@delawarefirm.com

                                                      and

                                                      SHRAIBERG, LANDAU & PAGE, P.A.

                                                      /s/ Bradley S. Shraiberg
                                                      Bradley S. Shraiberg, Esq.
                                                      (FL Bar No. 121622 Pro hac
                                                      Pending)
                                                      2385 NW Executive Center Dr., Suite 300
                                                      Boca Raton, FL 33431
                                                      Telephone: (561) 443-0800
                                                      Facsimile: (561) 998-0047
                                                      Email: bss@slp.law

                                                      Attorneys for SVAP II Pasadena
                                                      Crossroads, LLC




{1158/000/00497826}
